               IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

JAMES R. ATTAWAY, et al,      )
                              )
                  Plaintiffs, )
                              )
        vs.                   )          Case No. 19-00032-CV-W-HFS
                              )
JENNIFER TIDBALL,             )
                              )
                  Defendant. )

                          JOINT STATUS REPORT

        As directed by the Court, the parties submit this Joint Status Report.

The notice and comment period for the proposed amendment to 13 CSR 35-

60.040 ended on September 2, 2020.        The Missouri Department of Social

Services filed the final order of rulemaking with the Joint Committee on

Administrative Rules on October 5, 2020. The Department filed the final

order of rulemaking with the Missouri Secretary of State on November 5,

2020. The amendment to 13 CSR 35-60.040 will become effective on January

30, 2021.

        The parties suggest a follow-up status report on or before February 16,

2021.


Dated: November 16, 2020             Respectfully submitted,

                                     ERIC SCHMITT
                                     Attorney General



         Case 4:19-cv-00032-HFS Document 25 Filed 11/16/20 Page 1 of 2
                            /s/ Emily A. Dodge
                           EMILY A. DODGE
                           Mo. Bar No. 53914
                           Assistant Attorney General
                           P.O. Box 899
                           Jefferson City, Missouri 65102
                           (573) 751-7344 (phone)
                           (573) 751-9456 (facsimile)
                           emily.dodge@ago.mo.gov

                           ATTORNEY FOR DEFENDANT



                           /s/ David G. Sigale
                           David G. Sigale (Atty. ID# 6238103)
                           LAW FIRM OF DAVID G. SIGALE, P.C.
                           430 West Roosevelt Road
                           Wheaton, IL 60187
                           Tel: 630.452.4547
                           Fax: 630.596.4445
                           dsigale@sigalelaw.com
                           Admitted Pro hac vice

                           One of the Attorneys for Plaintiffs




                             2
Case 4:19-cv-00032-HFS Document 25 Filed 11/16/20 Page 2 of 2
